     Case 1:20-cv-01196-DAD-BAM Document 10 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JAMAAR SMITH,                               Case No. 1:20-cv-01196-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DENYING MOTION TO AMEND
                                                         COMPLAINT AS MOOT
13           v.
                                                         (ECF No. 7)
14    INSURER OF CDC, et al.,
                                                         ORDER DIRECTING CLERK OF COURT TO
15                       Defendants.                     DOCKET PLAINTIFF’S FIRST AMENDED
                                                         COMPLAINT
16

17          Plaintiff Rodney Jamaar Smith (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this

19   action on August 25, 2020. (ECF No. 1.)

20          On August 28, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff leave

21   to file a first amended complaint within thirty (30) days. (ECF No. 6.)

22          Currently before the Court is Plaintiff’s motion to amend the complaint for screening

23   order requirements, filed September 8, 2020. (ECF No. 7.) Although titled as a motion to amend,

24   the filing appears to be Plaintiff’s first amended complaint. (Id.) As Plaintiff has already been

25   granted leave to amend by the Court’s August 28, 2020 screening order, Plaintiff’s motion to

26   amend is unnecessary. The motion is therefore denied as moot. Plaintiff’s first amended

27   complaint will be screened in due course.

28   ///
                                                        1
     Case 1:20-cv-01196-DAD-BAM Document 10 Filed 09/11/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED as follows:

 2      1. Plaintiff’s motion to amend, (ECF No. 7), is DENIED as moot; and

 3      2. The Clerk of the Court is directed to docket Plaintiff’s September 8, 2020 filing, (ECF No.

 4         7), as the first amended complaint.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 10, 2020                        /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
